Case
 Case2:20-cv-05137-PSG-GJS
      2:20-cv-05137-PSG-GJS Document
                             Document18-3 Filed11/19/20
                                      22 Filed  10/06/20 Page
                                                          Page11ofof22 Page
                                                                        PageID
                                                                             ID#:274
                                                                                #:110




    1
    2
    3
                                                            11/19/2020
    4
    5
    6
                                                             JS-6
    7
    8                          UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
    9
   10
   11    Orlando Garcia,                        Case 2:20-cv-05137-PSG-GJS
   12            Plaintiff,                     [proposed] Judgment
                                                (re: Default Judgment)
   13      v.
   14    5515 Meeya, Inc., a California
         Corporation;
   15    and Does 1-10,
   16            Defendants.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                            1

        Proposed Judgement                                  Case: 2:20-cv-05137-PSG-GJS
Case
 Case2:20-cv-05137-PSG-GJS
      2:20-cv-05137-PSG-GJS Document
                             Document18-3 Filed11/19/20
                                      22 Filed  10/06/20 Page
                                                          Page22ofof22 Page
                                                                        PageID
                                                                             ID#:275
                                                                                #:111




    1         Upon review of the court files, the application for default judgment,
    2   the declarations submitted in support of the default judgment, and the
    3   evidence presented having been fully considered, it is hereby ordered and
    4   adjudged that plaintiff Orlando Garcia shall have JUDGMENT in his favor
    5   and against defendant 5515 Meeya, Inc. for $4,591.50 in attorney’s fees
    6   and costs.
    7         Additionally, defendant 5515 Meeya, Inc., is ordered to provide
    8   wheelchair accessible change machine and van-accessible parking space at
    9   the Laundromat located at 5515 York Blvd., Los Angeles, California, in
   10   compliance with the Americans with Disabilities Act Accessibility
   11   Guidelines.
   12
   13
                11/19/2020
   14   Dated: _________     By:__________________________________________
                             United States District Judge
   15
   16
   17   Presented by:
   18   Russell Handy, Esq.
   19
        858-375-7385
        russ@potterhandy.com
   20
        Attorney for Plaintiff
   21
   22
   23
   24
   25
   26
   27
   28


                                                2

        Proposed Judgement                                       Case: 2:20-cv-05137-PSG-GJS
